          Case 2:21-cv-00131-RCY-LRL Document 1 Filed 10/08/20 Page 1 of 5 PageID# 1




                                     IN THE UNITED STATES DISTRICT COURT
                                     FOR THE MIDDLE DISTRICT OF FLORIDA
                                            JACKSONVILLE DIVISION

        SEAWARD SERVICES, INC.

                                 Plaintiff,                   CIVIL ACTION NO.

                   v.

        THE UNITED STATES OF AMERICA,

                                 Defendant.


                                                       COMPLAINT

                   Seaward Services, Inc. (“Plaintiff” or “Seaward”), sues the United States of America

        (“USA”), and alleges as follows:

                                                  NATURE OF ACTION

                   1.     This is an action for breach of contract wherein Seaward is suing the USA

        because Great Eastern Group, Inc. (“GEG”), a direct contractor with the USA, through the

        United Naval Supply Systems Command (“NAVSUP”) has failed to pay Seaward for services it

        performed on United States Navy Vessel as a subcontractor of GEG.

                                                     PARTIES

                   2.     Seaward is a Florida Corporation with business offices and operations in various

        locations in the State of Florida.

                   3.     The United States of America is a sovereign nation and the owner of four training

        vessels called the TSV-1 PREVAIL, TSV-2 HUGO, TSV-3 HUNTER and TSV-4

        NARRAGANSETT (sometimes collectively referred to herein as the “Vessels”).




4851-9530-3117.2
          Case 2:21-cv-00131-RCY-LRL Document 1 Filed 10/08/20 Page 2 of 5 PageID# 2




                                            JURISDICTION AND VENUE

                   4.   This court has subject matter jurisdiction over this matter pursuant to the Suits in

        Admiralty Act, 46 U.S.C. app. §§ 30901 et seq (1988), the Public Vessels Act, 46 U.S.C. 31101

        et seq, and/or the Maritime Commercial Instruments and Liens Act ("MCILA"), 46 U.S.C. §§

        31301-31343 (1988) as Seaward supplied certain necessary goods and services to the Vessels

        that give rise to maritime liens.

                   5.   Venue is proper in this court pursuant to, among other bases, 46 U.S.C. § 30906,

        as Seaward is a Florida Corporation, maintains offices and/or business operations located in

        Florida and one or more of the Vessels are or will be located within the within the jurisdiction of

        this Honorable Court during the pendency of these proceedings.

                                                      FACTS

                   6.   Seaward is engaged in, among other things, the business of providing crew and

        crew related services to vessels in navigation.

                   7.   USA, through the United States Navy, was and is the owner of the Vessels.

                   8.   USA, through NAVSUP, contracted with GEG, Contract No. N00189-18-C

        (“Prime Contract”), to provide certain services to the Vessels, including manning and/or crewing

        the Vessels with certain specified crewmembers to aid in the operation and navigation of the

        Vessels. The SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS Number

        NOO18917R0065 and related amendments is attached hereto as Exhibit “1” and incorporated by

        reference herein.

                   9.   In turn, on April 9, 2018, GEG entered into a Subcontract Agreement

        (“Subcontract”) with Seaward to provide certain crew to the Vessels per the Prime Contract. A

        copy of the Subcontract is attached hereto as Exhibit “2” and incorporated by reference herein.



4851-9530-3117.2
          Case 2:21-cv-00131-RCY-LRL Document 1 Filed 10/08/20 Page 3 of 5 PageID# 3




                   10.   The Subcontract specifically called for Seaward to provide the following services:

                         I. Customer Communication – Subcontractor will conduct work
                            activities and be under the direction of the Contractor Program
                            Manager and each vessel’s Government Master as part of the vessel’s
                            crew. Subcontractor shall maintain and record time sheets and other
                            required documentation.

                         II. Personnel – Subcontractor will provide personnel in accordance with
                             the above referenced documents. The following table illustrates the
                             planned crew staffing split between GEG and Seaward.

        The crewmen to be supplied for each vessel were specifically set out in the Subcontract.

                   11.   Per the Prime Contract and custom and practice of the USA, Seaward was

        approved by USA to provide the services enumerated in the Subcontract for the Vessels.

                   12.   Seaward duly provided the services under the Subcontract and otherwise fulfilled

        its obligation under the Subcontract.

                   13.   However, during the pendency of the term of the Subcontract, GEG failed to pay

        Seaward for the services Seward provided to the Vessels despite demand for same.

                   14.   As a result, on November 18, 2019, Seaward notified USA, through the NAVSUP

        Contracting Officer, that Seaward had not been paid for past services and continued to provide

        services to the Vessels for which it was not being paid. The Notice of Nonpayment by Prime

        under Contract No. N00189-18-C-0003 is attached hereto as Exhibit “3” and incorporated by

        reference herein.

                   15.   Despite Seaward’s continued performance under the contract, GEG did not pay

        Seaward and the USA took no meaningful action to assist or ensure payment.

                   16.   Faced with no other option, Notice of Intent to Stop Work due to Nonpayment by

        Prime (“Notice”) was issued by Seaward to NAVSUP on November 25, 2019. A copy of the

        Notice is attached hereto as Exhibit “4” and incorporated by reference herein.




4851-9530-3117.2
          Case 2:21-cv-00131-RCY-LRL Document 1 Filed 10/08/20 Page 4 of 5 PageID# 4




                   17.   To date, $1,194,652.86 is owed to Seaward for the services provided to the

        Vessels under the Prime Contract and Subcontract.

                                             CAUSE OF ACTION
                                       (Seaward Entitled to Maritime Lien)

                   18.   Seaward incorporates by reference paragraphs 1-17 of the Complaint above as if

        fully set forth herein.

                   19.   The costs for the services for each of the vessels are set out below:

                         TSV-1 PREVAIL                                  $77,607.43

                         TSV-2 HUGO                                     $298,550.13

                         TSV-3 HUNTER                                   $352,049.99

                         TSV-4 NARRAGANSETT                             $466,445.31

                                                       TOTAL            $1,194,652.86



                   20.   To date, no payment has been made on the amount due.

                   21.   The services rendered by Seaward to the Vessels are necessaries provided to the

        Vessels pursuant to 46 USC 31342.

                   22.   USA, through NAVSUP, approved and authorized the services in advance of

        performance, during the course of the services and/or otherwise ratified the services rendered.

                   23.   As a result, Seaward has a maritime lien against the Vessels for the amount due

        for the services rendered to each as set forth above.

                   24.   Seaward is entitled to assert its maritime lien rights against defendant in an in

        personam action pursuant to the Suits in Admiralty Act, 46 U.S.C. App. §§ 741–52 (1988), and

        the Maritime Lien Act, 46 U.S.C. §§ 31341–43 (1988).




4851-9530-3117.2
          Case 2:21-cv-00131-RCY-LRL Document 1 Filed 10/08/20 Page 5 of 5 PageID# 5




                   WHERFORE, Seaward Services prays that due process of law be issued against

        defendant, the United States of America, requiring it to answer the Complaint of Seawards

        Services, Inc., and that, after due proceedings had, there be judgment in favor of Seaward

        Services, Inc. and against the United States of American in the amount of $1,194,652.88, plus

        interests, costs and attorney fees, and any other remedy that the justice of the cause may require.

        Dated: October 8, 2020              Respectfully submitted,



                                            /s/ Kevin E. Hyde
                                            Kevin E. Hyde, Esq.
                                            khyde@foley.com
                                            Leonard V. Feigel, Esq.
                                            FL Bar No. 0027752
                                            lfeigel@foley.com
                                            Foley & Lardner LLP
                                            One Independent Drive, Suite 1300
                                            Jacksonville, Florida 32202
                                            Telephone: (904) 359-2000
                                            Facsimile: (904) 359-8700

                                            Kent B. Ryan, Esq. (to be admitted pro hac vice)
                                            kryan@millerlaw-firm.com
                                            Miller Hahn, PLLC
                                            One Canal Street, Suite 860
                                            New Orleans, LA 70130
                                            Telephone: (504) 684-5044
                                            Facsimile: (866) 578-2230

                                            Attorneys for Plaintiff, Seaward Services, Inc.




4851-9530-3117.2
